IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                         NO. WR-84,711-01


                      EX PARTE ALLEN THOMAS ASKEW, Applicant


               ON APPLICATION FOR A WRIT OF HABEAS CORPUS
            CAUSE NO. 20140D01733-384-1 IN THE 384TH DISTRICT COURT
                            FROM EL PASO COUNTY


        Per curiam.

                                              ORDER

        Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of injury to an

elderly individual causing bodily injury and sentenced to fifteen years’ imprisonment. He did not

appeal his conviction.

        Applicant challenges, among other things, the voluntariness of his election to have the trial

judge assess punishment. Specifically, Applicant alleges he was forced to agree to a fifteen year

sentence because his counsel threatened him with a fifty year sentence, that he was unaware of what

he signed during punishment because of the various medications he was on for his bipolar and
                                                                                                       2

depression, and that counsel rushed Applicant through the process. Applicant has alleged facts that,

if true, might entitle him to relief. In these circumstances, additional facts are needed. As we held

in Ex parte Rodriguez, 334 S.W.2d 294, 294 (Tex. Crim. App. 1960), the trial court is the

appropriate forum for findings of fact. The trial court may use any means set out in TEX . CODE

CRIM . PROC. art. 11.07, § 3(d).

        If the trial court elects to hold a hearing, it shall determine whether Applicant is indigent.

If Applicant is indigent and wishes to be represented by counsel, the trial court shall appoint an

attorney to represent Applicant at the hearing. TEX . CODE CRIM . PROC. art. 26.04.

         The trial court shall make findings of fact and conclusions of law in regard to Applicant’s

claim that his election to have the trial court assess punishment was involuntary. The trial court shall

also make any other findings of fact and conclusions of law that it deems relevant and appropriate

to the disposition of Applicant’s claim for habeas corpus relief.

        This application will be held in abeyance until the trial court has resolved the fact issues. The

issues shall be resolved within 90 days of this order. A supplemental transcript containing all

affidavits and interrogatories or the transcription of the court reporter’s notes from any hearing or

deposition, along with the trial court’s supplemental findings of fact and conclusions of law, shall

be forwarded to this Court within 120 days of the date of this order. Any extensions of time shall

be obtained from this Court.


Filed: April 6, 2016
Do not publish